Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered May 5, 1992, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of two counts of murder in the second degree for causing the death of his girlfriend’s 13-month-old son. The account of the child’s death was provided in detail by the defendant’s oral, written and audiotaped statements to police officers made on the day of the crime. The Medical Examiner testified that the infant suffered 97 discrete bruises to his body, including 46 to his head, 16 to his back, and more than a score on his chest, rib cage, abdomen and shoulder blades. The doctor attributed the cause of death to blunt force trauma.
Contrary to the defendant’s contention on appeal, the court properly instructed the jury that it should consider all three counts of murder in the second degree before considering the lesser-included counts of manslaughter (see, CPL 300.40 [5]; 300.50 [4]; People v Gallagher, 69 NY2d 525; People v Boettcher, 69 NY2d 174; People v Samuel, 138 AD2d 543).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Miller and Ritter, JJ., concur.